10

11

12

13

14

15

16

17

18

19

20

2]

22

23

ise 1:18-cv-03110-TOR ECF No. 23

David Quesnel, WSBA No. 38579
Rebecca Sells, WSBA No. 48192

Goldendale, WA 98620
(509)773-5838
davidq@klickitatcounty.org
rebeccas@klickitatcounty.org

CONFEDERATED TRIBES AND
BANDS OF THE YAKAMA
NATION,

Plaintiff,
V.

KLICKITAT COUNTY;
KLICKITAT COUNTY SHERIFF’S
OFFICE; BOB SONGER;
KLICKITAT COUNTY
DEPARTMENT OF THE
PROSECUTING ATTORNEY; and
DAVID QUESNEL

Defendants.

 

filed 03/25/19 PagelD.212 Page 1 of 15

Klickitat County Prosecuting Attorney’s Office
205 S. Columbus Avenue, Room 106

UNITED STATES DISTRICT COURT OF
EASTERN DISTRICT OF WASHINGTON

NO. 1:18-CV-03110-TOR

DEFENDANTS’ RESPONSE TO
PLAINTIFF’S MOTION FOR
SUMMARY JUDGMENT

 

SUMMARY JUDGMENT- Page 1

 

 

DEFENDANTS’ RESPONSE TO MOTION FOR

KLICKITAT COUNTY PROSECUTOR
205 S. Columbus Avenue
Room 106
Goldendale. WA 98620
(309)773-5838 + Fax (509)773-6696
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

be 1:18-cv-03110-TOR ECF No. 23 filed 03/25/19 PagelD.213 Page 2 of 15

I. INTRODUCTION

Defendants have jurisdiction to enforce State of Washington fireworks
laws against Yakama Nation members on trust allotments outside of the
Yakama Reservation. The Washington State Legislature’s amendment to the
fireworks chapter to label it as “regulatory” in nature did not change the
prohibitory nature of the specific statutes that gave rise to this case, and thus
they remain subject to state jurisdiction under Pub. L. 83-280. Even if the
Washington fireworks laws were deemed to be civil/regulatory for purposes of
Public Law 83-280 and RCW 37.12, the state would still have authority to
enforce the statutes at issue here under the circumstances of this case. Under
United States Supreme Court precedent the state has inherent authority to
regulate tribal members’ conduct within Indian country that has significant
impacts outside Indian country, such as the sale of dangerous fireworks to
non-Indians from off-reservation Yakama trust allotments in Klickitat County.
For these reasons Plaintiff’s motion for summary judgment should be denied.

Il. STANDARD ON SUMMARY JUDGMENT

Summary judgment is proper only if there is no genuine issue as to any
material fact and the moving party is entitled to judgment as a matter of law.
Celotex Corp v. Catrett, 477 U.S. 317 (1986); Fed. R. Civ. P. 56(a). If the
non-movant is entitled to judgment as a matter of law, the court may grant
summary judgment to the non-movant. Fed. R. Civ. P. 56(f).

Ill. Argument
A. Plaintiff Is Not Entitled To Judgment As A Matter Of Law.

DEFENDANTS’ RESPONSE TO MOTION FOR KLICKITAT COUNTY PROSECUTOR

205 S. Columbus Avenue

SUMMARY JUDGMENT- Page 2 Room 106

Goldendale. WA 98620
(509)773-5838 * Fax (509)773-6696

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

ke 1:18-cv-03110-TOR ECFNo. 23. filed 03/25/19 PagelD.214 Page 3 of 15

1. The legislature has maintained the prohibitory nature of the fireworks
statutes that gave rise to this case.

Plaintiff offers an overly simplistic view of Washington fireworks
statutes and relevant case law. According to Plaintiff, the following statement
by the legislature makes all of RCW 70.77 per se “civil/regulatory” for
purposes of Public Law 280:

The legislature declares that fireworks, when purchased and used

in compliance with the laws of the state of Washington, are legal.

The legislature intends that this chapter is regulatory only, and

not prohibitory.

1995 Wash. Sess. Laws p. 239, ch. 61, § 1 (codified at RCW 70.77.111). But
the cases Plaintiff cites show that the legislature’s label is not the end of the
inquiry. Instead, “The applicable state laws governing an activity must be
examined in detail before they can be characterized as regulatory or
prohibitory.” California v. Cabazon Band of Mission Indians, 480 U.S. 202,
211 n.10 (1986). The inquiry is “one of the statute’s intent and not simply its
label.” Quechan Indian Tribe v. McMullen, 984 F.2d 304, 307 (9th Cir. 1992)
(California law prohibiting sale of dangerous fireworks was
criminal/prohibitory despite its codification as a civil enactment). In
Washington, “[d]eclarations of intent,” such as the one in RCW 70.77.111,

“are not controlling,” though they may provide guidance. State v. Reis, 183

Wn.2d 197, 212 (2015). They do not control this Court’s analysis because the

DEFENDANTS’ RESPONSE TO MOTION FOR KLICKITAT COUNTY PROSECUTOR

205 S. Columbus Avenue

SUMMARY JUDGMENT- Page 3 Room 106

Goldendale. WA 98620
(509)773-3838 * Fax (309)773-6696

 

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

 

pe 1:18-cv-03110-TOR ECF No. 23 filed 03/25/19 PagelD.215 Page 4 of 15

“characterization of a state law as ‘criminal’ or ‘civil’ for purposes of [Public
Law 280] is a question of federal law.” Burgess v. Watters, 467 F.3d 676, 684
(7th Cir. 2006). The court must focus on “the specific statute at issue,” not the
“larger regulatory scheme” in which it is found. United States v. Dotson, 615
F.3d 1162, 1168-69 (9th Cir. 2010) (prohibition against furnishing alcohol to
minor was_ prohibitory), To determine whether a_ statute’ is
criminal/prohibitory, “The shorthand test is whether the conduct at issue
violates the State’s public policy.” Cabazon, 480 U.S. at 209; see Dotson, 615
F.3d at 1169-70.

The specific statutes that gave rise to this case are RCW 70.77.401,
540, .435, .515, and .395. ECF No. 21-1 at 15; ECF No. 3-1 at 6. A decision
on Plaintiff's motion thus requires an examination of the nature of those
specific statutes.

Much like the laws at issue in Quechan, RCW 70.77.401 prohibits the
sale of certain fireworks to the public, such as sky rockets, at all times. In one
form or another, Washington law has prohibited retail sale of these items to
the general public since the 1940s. See 1943 Wash. Sess. Laws pp. 524 (ch.

161, §§ 1, 2) (prohibiting sale of “sky-rockets” and firecrackers, among other

DEFENDANTS’ RESPONSE TO MOTION FOR KLICKITAT COUNTY PROSECUTOR

205 S. Columbus Avenue

Goldendale. WA 98620
(509)773-5838 + Fax (509)773-6696

 
Ca

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

se 1:18-cv-03110-TOR ECF No. 23 _ filed 03/25/19 PagelD.216 Page 5of15

things).! Violation of RCW 70.77.401 is a misdemeanor under RCW
70.77.540. Fireworks sold in violation of RCW 77.77.401 are subject to
seizure under RCW 70.77.435, a quasi-criminal process. See Boyd v. United
States, 116 U.S. 616, 634 (1886). RCW 70.77.485 links with RCW 70.77.401
by making possession of prohibited fireworks a misdemeanor or gross
misdemeanor. The underlying policy is that “[t]he control of dangerous
fireworks is for the obvious protection of the public, and any violation of such
controlling measure is against the public policy of promoting the health and
safety of this state’s citizens.” Red Devil Fireworks Co. v. Siddle, 32
Wn. App. 521, 525 (1982).

RCW 70.77.401 is similar to the law that was at issue in Dotson. In that
case, defendants were charged under the Assimilative Crimes Act with
furnishing liquor to minors in violation of RCW 66.44.270. Defendants
argued that Washington liquor laws are regulatory and not enforceable under
the ACA because they allow widespread sale and consumption of liquor under
state regulation. The Ninth Circuit rejected that broad approach and focused
on the specific statute at issue, finding it to be prohibitory because “the

conduct at issue—the furnishing of alcohol to minors—is flatly prohibited and

 

' Washington session laws are available on the Legislature’s website at

http://leg.wa.gov/CodeReviser/Pages/session_laws.aspx.

DEFENDANTS’ RESPONSE TO MOTION FOR KLICKITAT COUNTY PROSECUTOR
SUMMARY JUDGMENT- Page 5 Rom 106
Goldendale. WA 98620
(509)773-5838 + Fax (509)773-6696

 
Ca

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

be 1:18-cv-03110-TOR ECF No. 23 _ filed 03/25/19 PagelD.217 Page 6 of15

criminally penalized.” See also State v. Lasley, 705 N.W.2d 481 (Iowa 2005)
(statute prohibiting sale of cigarettes to minors was criminal/prohibitory under
tribe-specific statute similar to Public Law 280). The same is true here. Under
RCW 70.77.401, the sale of certain types of fireworks is flatly prohibited and
criminally penalized under RCW 70.77.540. It is a prohibitory law
enforceable under Public Law 280 and RCW 37.12.010 and .030.

RCW 70.77.515, amended in 2002, after the “regulatory” label was
added, makes it a gross misdemeanor to sell fireworks without a license or to
persons under the age of sixteen. Persons who sell fireworks at retail must
obtain a license under RCW 70.77.315. Applicants for local permits must
demonstrate that they have liability insurance. RCW 70.77.270(3). Licensees
must comply with the safety conditions in WAC 212-17-21505 through
-21519 to maintain eligibility. See RCW 70.77.375. The obvious policy
behind these requirements is to protect the public from injury and fire hazards
associated with fireworks.

RCW 70.77.515 is similar to the law that was at issue in United States
v. Clark, 195 F.3d 446 (9th Cir. 1999). In that case, defendant was charged
under the Assimilative Crimes Act with practicing law without a license in
violation of a California statute. Defendant argued that attorney licensing laws

are regulatory and not enforceable under the ACA because they are part of a

DEFENDANTS’ RESPONSE TO MOTION FOR HeleKieketih Ie UNI ROSECUOR
SUMMARY JUDGMENT- Page 6 aa
Goldendale. WA 98620
(509)773-5838 * Fax (509)773-6696

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

5€ 1:18-cv-03110-TOR ECF No. 23 filed 03/25/19 PagelD.218 Page 7 of 15

larger regulatory scheme. The Ninth Circuit rejected that broad approach and
focused on the specific statute at issue, finding it to be prohibitory because it
protected the public from inadequate representation. Clark, 195 F.3d at 449-
50. The same is true here. RCW 70.77.515 protects the public from dangerous
conditions associated with the sale of fireworks. It is a prohibitory law
enforceable under Public Law 280 and RCW 37.12.010 and .030.

Finally, RCW 70.77.395 allows the sale of fireworks only during
limited time periods. Violation of RCW 70.77.395 is a misdemeanor under
RCW 70.77.540. Again, the statute protects the public from dangerous
conditions associated with fireworks. It is a prohibitory law enforceable under
Public Law 280 and RCW 37.12.010 and .030.

In United States v. Marcyes, 557 F.2d 1361 (9th Cir. 1977) the court
addressed RCW 70.77.485, .540, and .130,? concluding “that Washington’s
fireworks law is a prohibitory rather than a regulatory law.” 557 F.2d at 1364;
see Cabazon, 480 U.S. at 211 n.10. The Court noted that while the
Washington statutes allowed for possession according to statute, the “intent is
to prohibit the general possession and/or sale of dangerous fireworks and is
not primarily a licensing law.” Since 1977, the Washington fireworks Chapter

has been amended, but the overall prohibitory nature of the laws here at issue

 

2 RCW 70.77.130 was repealed in 1982.

DEFENDANTS’ RESPONSE TO MOTION FOR ee con Pecseernas
SUMMARY JUDGMENT- Page 7 Si
Goldendale. WA 98620
(509)773-5838 © Fax (309)773-6696

 
Ca

10

1]

12

13

14

15

16

17

18

19

20

2]

22

23

 

 

$e 1:18-cv-03110-TOR ECF No. 23 filed 03/25/19 PagelD.219 Page 8 of 15

remains the same. The 1995 legislation that added the “regulatory” label did
not repeal any of the criminal penalties in RCW 70.77 or decriminalize any of
its prohibitions. See 1995 Wash. Sess. Laws pp. 239-248 (ch. 61). That makes
the fireworks laws at issue in this case unlike the traffic infractions at issue in
Confederated Tribes of the Colville Reservation v. Washington, 938 F.2d 146
(9th Cir. 1991). Just as in 1977, while the statutes provide for limited
exceptions to possess fireworks, the general intent is to prohibit the possession
and sale. The “regulatory” label in RCW 70.77.111 does not change the
fundamental prohibitory nature of the laws at issue here.

Plaintiffs argument that the “regulatory” label in RCW 70.77.111
decides this case is similar to the one made by the defendant in State v. Yallup,
160 Wn. App. 500 (2011). In that case, defendant, a Yakama tribal member,
was charged with felony DUI after an accident within the Yakama
Reservation. He argued that, because driving is legal, driving-related laws,
including the state’s implied consent statute, were civil/regulatory and could
not be enforced against him. Applying an analysis similar to the one the Ninth
Circuit used in Dotson and Clark, the court rejected “the level of generality”
of defendant’s argument, holding that the implied consent statute had to be
examined on its own merits. 160 Wn. App. at 507. The court determined

“Tt]he clear focus of the implied consent statute 1s gathering evidence for

DEFENDANTS’ RESPONSE TO MOTION FOR KLICKITAT COUNTY PROSECUTOR

205 S, Columbus Avenue

SUMMARY JUDGMENT- Page 8 Room 106

Goldendale. WA 98620
(509)773-5838 © Fax (509)773-6696
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

Be 1:18-cv-03110-TOR ECF No. 23 filed 03/25/19 PagelD.220 Page 9 of 15

prosecuting criminal cases of suspected impaired driving.” Jd. at 508. See
also St. Germaine v. Circuit Court, 938 F.2d 75 (7th Cir. 1991) (statute
prohibiting driving while license suspended was prohibitory under Public Law
280). Here, the clear focus of the laws that Plaintiff seeks to enjoin is to
prohibit the sale of fireworks except in limited circumstances, placing the
statutes in the criminal/prohibitory category.

2. The State has full Public Law 280 jurisdiction on off-reservation
Yakama trust allotments.

The State of Washington has criminal jurisdiction to the full extent
permitted by Public Law 280 on off-reservation Yakama trust land. Though
the State has retroceded some Public Law 280 jurisdiction within the Yakama
Reservation, it has not retroceded any jurisdiction outside the Yakama
reservation. See Governor’s Proclamation 14-01 4 5 (reprinted in State v.
Zack, 2 Wn. App. 2d 667, 679, review denied, 191 Wn.2d 1011 (2018).
Therefore, the State has full criminal jurisdiction over off-reservation Yakama
trust lands per RCW 37.12.010. See State v. Comenout, 173 Wn.2d 235, 267
P.2d 355 (2011). In this case, where the statutes are prohibitory, Klickitat
County maintains jurisdiction to enforce the laws within the trust land in
question.

3. Even if the law were deemed civil-regulatory, the State can regulate the
sale of fireworks under its inherent authority.

DEFENDANTS’ RESPONSE TO MOTION FOR KLICKITAT COUNTY PROSECUTOR
SUMMARY JUDGMENT- Page 9 “Room 106
Goldendale, WA 98620
(509)773-5838 * Fax (509)773-6696

 

 
Cag

10

11

12

13

14

15

16

17

18

19

20

21

22

Lp.

 

 

e 1:18-cv-03110-TOR ECF No. 23 filed 03/25/19 PagelD.221 Page 10 of 15

Washington fireworks laws are criminal/prohibitory for purposes of
Public Law 83-280 and RCW 37.12. But even if they were civil/regulatory,
that would not foreclose state authority to regulate Yakama Indians who sell
dangerous fireworks to non-Indians from off-reservation Yakama_ trust
allotments in Klickitat County. Public Law 280 is not the only source of state
authority in Indian country, and it says nothing about enforcement of state
civil/regulatory laws. People ex rel. Becerra v. Rose, 16 Cal. App. Sth 317,
325 (2017).

Regardless of whether Public Law 280 applies, when “state interests
outside the reservation are implicated, States may regulate the activities even
of tribe members on tribal land.” Nevada v. Hicks, 533 U.S. 353, 362 (2001);
see Cabazon, 489 U.S. at 215 (“in exceptional circumstances a State may
assert jurisdiction over the on-reservation activities of tribal members”)
(quoting New Mexico v. Mescalero Apache Tribe, 462 U.S. 324, 331-32
(1983)); State v. Jones, 729 N.W.2d 1, 12-15 (Minn. 2007) (Anderson, J.,
concurring; “exceptional circumstances” permitted enforcement of state
predatory-offender registration statute).

The State’s interest will be particularly substantial if the conduct it
seeks to regulate will have a significant impact outside Indian country. See

Hicks, 533 U.S. at 362; Cabazon, 489 U.S. at 215-16; Mescalero Apache, 462

DEFENDANTS’ RESPONSE TO MOTION FOR KLICKITAT COUNTY PROSECUTOR

205 S. Columbus Avenue

SUMMARY JUDGMENT- Page 10 Room 106
Goldendale. WA 98620
(509)773-3838 »* Fax (509)773-6696
Cas

10

11

12

13

14

15

16

17

18

19

20

21

22

23

4.

 

 

e 1:18-cv-03110-TOR ECF No. 23 filed 03/25/19 PagelID.222 Page 11of15

U.S. at 336. For example, Washington may require Yakama members to
collect and remit state cigarette taxes from non-Indian customers who travel to
the reservation to purchase cigarettes from tribal smokeshops. Washington v.
Confederated Tribes of the Colville Indian Reservation, 447 U.S. 134, 159
(1980); Confederated Tribes & Bands of the Yakama Nation v. Gregoire, 680
F. Supp. 2d 1258 (E.D. Wash. 2010), aff'd, 658 F.3d 1078 (9th Cir. 2011).

In this case, it is undisputed that illegal fireworks, such as those sold to
non-Yakamas from off-reservation Yakama trust allotments in Klickitat
County, have a significant public safety impact outside Indian country. See
Declaration of Klickitat County Sheriff Bob Songer in Opposition to
Plaintiffs Motion for Summary Judgment, filed on the same day as this
Response. The Yakama Nation’s own code recognizes that certain types of
fireworks sold under Yakama Nation permit are “dangerous.” Revised
Yakama Nation Law & Order Code § 50.54.01 (2009). Some of these
“dangerous” fireworks are so dangerous that their sale is prohibited under
state law. RCW 70.77.401. The off-reservation allotments from which these
dangerous materials are sold are in places such as the towns of Bingen and
White Salmon, in the Columbia River Gorge. ECF No. 21-3 at 16, 21. As
described in the previously-filed Declaration of Klickitat County Sheriff Bob

Songer (ECF No. 8-1), wildfires caused by illegal fireworks have caused

DEFENDANTS’ RESPONSE TO MOTION FOR Sey Coty! abo SreuLes
SUMMARY JUDGMENT- Page 11 Sa
Goldendale. WA 98620
(309)773-5838 + Fax (509)773-6696
Ca

10

1]

12

13

14

15

16

17

18

19

20

21

22

23

i}

 

 

e 1:18-cv-03110-TOR ECF No. 23 filed 03/25/19 PagelD.223 Page 12 of 15

significant damage to natural resources and state infrastructure in the
Columbia River Gorge near Klickitat County. The sale and distribution of
state-prohibited fireworks from off-reservation trust allotments in Klickitat
County endangers the lives of people and wildlife in Klickitat County — the
grave implications of illegal use of fireworks have already been seen in the
region. [d. 99. If the State can require Yakama smokeshops within the
Yakama Reservation to collect and remit state cigarette taxes on sales to non-
Yakamas, surely it can protect everyone in Klickitat County by requiring
Yakama fireworks stands on off-reservation Yakama trust allotments to
comply with state fireworks laws. These laws include the right to limit the
time in which the fireworks are sold and used and the type of fireworks
marketed.

Plaintiff asserts that it regulates its members’ sale of fireworks on off-
reservation trust allotments, ECF No. 1 95.4, but it provides no evidence
about any such regulations. Plaintiff's evidence does show that its Department
of Revenue issues permits for the operation of fireworks stands and collects a
$200 fee from applicants. ECF No. 21-2. The application forms request
permission to sell “Class C” fireworks, but Plaintiff has not explained what
those are. ECF No. 21-2 at 6, 8, 10, 12, 14. The application forms and permits

state that the applicant’s business is subject to Yakama Nation Law & Order

DEFENDANTS’ RESPONSE TO MOTION FOR KLICKITAT COUNTY PROSECUTOR

205 S. Columbus Avenue
SUMMARY JUDGMENT- Page 12 Room 106
Goldendale, WA 98620
(509)773-5838 * Fax (509)773-6696
Ca

10

1]

12

13

14

15

16

17

18

19

20

21

22

23

 

 

e 1:18-cv-03110-TOR ECF No. 23 filed 03/25/19 PagelD.224 Page 13 of 15

Code §50.53, Law & Order Committee Actions 93-2016-9 and 069-2015, and
Tribal Council Resolution T-118-94, but Plaintiff has not provided copies of
any of these documents to the court. ECF No. 21-2 at 5-14. The publicly
available 2009 version of Yakama Nation Law & Order Code chapter 50.53 is
entitled “State Fireworks Law,” and it contains one section, 50.53.01,
regarding removal of vehicles unlawfully used to transport or store fireworks.
The permits also state that the permittee has completed mandatory safety
training, but Plaintiff has provided no evidence of what that is. ECF No. 21-2
at 5, 7, 9, 11, 13. Plaintiff's evidence does not demonstrate that public safety
will be protected without enforcement of state fireworks laws.

Federal interests are consistent with those of the state. Illegal fireworks
have damaged federal land in Klickitat County. Decl. Songer Opp’n Pl.’s Mot.
Summ. J. § 10. Federal regulations governing Yakama members’ use of
Columbia River Treaty Fishing Access Sites in Klickitat County prohibit all

fireworks sales at the sites. 25 C.F.R. § 247.19(b).

HI. CONCLUSION

Defendants respectfully requests that the Court deny Plaintiff's Motion
for Summary Judgment as the Plaintiff is not entitled to judgment as a matter

of law. Defendant respectfully requests that the Court grant summary

DEFENDANTS’ RESPONSE TO MOTION FOR KLICKITAT COUNTY PROSECUTOR

205 S. Columbus Avenue

SUMMARY JUDGMENT- Page 13 Room 106

Goldendale. WA 98620
(509)773-5838 * Fax (509)773-6696
He 1:18-cv-03110-TOR ECF No. 23 filed 03/25/19 PagelD.225 Page 14 of 15

judgment to the Defendants based on the foregoing arguments, pursuant to

Fed. R. Civ. P. 56(f).

DATED this 25th day of March, 2019. C

 

REBECCA SELLS, WSBA#48192
Klickitat County Deputy Prosecuting
Attorney

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

DEFENDANTS’ RESPONSE TO MOTION FOR KLICKITAT COUNTY PROSECUTOR

205 S. Columbus Avenue

SUMMARY JUDGMENT- Page 14 Room 106
Goldendale. WA 98620
(509)773-5838 * Fax (509)773-6696

 
Ca

10

11

12

13

14

15

16

17

18

19

20

21

22

23

i}

 

 

e 1:18-cv-03110-TOR ECF No. 23 filed 03/25/19 PagelD.226 Page 15 of 15

CERTIFICATE OF SERVICE
I hereby certify that on March 25, 2019, I caused to be electronically
filed the foregoing with the Clerk of the Court using the CM/ECF system,
which automatically generated a Notice of Electronic Filing (“NEF”) to all
parties in the case who are registered users of the CM/ECF system. The
NEF for the foregoing specifically identifies recipients of electronic notice.
All parties are registered users of the CM/ECF system.
DATED this 25" day of March, 2019.
J
REBECCA SELLS, WSBA#48192

Klickitat County Deputy Prosecuting
Attorney
